Case 1:20-cv-22051-JEM Document 1-25 Entered on FLSD Docket 05/15/2020 Page 1 of 6




                           EXHIBIT 22
  Case 1:20-cv-22051-JEM Document 1-25 Entered on FLSD Docket 05/15/2020 Page 2 of 6



US 7580388 – Claim 1                        3GPP Specifications
A method of transmitting control 3GPP TS 25.331 v 6.26.0
information from a mobile terminal in a
network, the method comprising:             10.2 Radio Resource Control messages
                                            […]
receiving a first message in the mobile 10.2.48.8.8 System Information Block type 5 and 5bis
terminal, the first message including The system information block type 5 contains parameters for the
information indicating at least one configuration of the common physical channels in the cell. System
available configuration for transmitting a information block type 5bis uses the same structure as System information
second message, the second message block type 5. […]
including at least a portion of the control
information;                                 Information     Need Multi        Type   and Semantics          Version
                                              element                            reference      description
                                              …
selecting one of the at least one             Primary   CCPCH     OP             Primary        Note 1
available configuration in the mobile         info                               CCPCH
terminal; and                                                                    info
                                                                                 10.3.6.57
                                              PRACH      system   MP             PRACH
transmitting the second message from          information list                   system
                                                                                 information
the mobile terminal utilizing the selected                                       list
configuration,                                                                   10.3.6.55
                                             …

                                             10.3.6.55 PRACH system information list

                                             10.2 Radio Resource Control messages
                                             […]
                                             10.2.48.8.8 System Information Block type 5 and 5bis
                                             The system information block type 5 contains parameters for the
                                             configuration of the common physical channels in the cell. System
                                             information block type 5bis uses the same structure as System information
                                             block type 5. […]

                                              Information         Need   Multi   Type     and   Semantics      Version
                                              element                            reference      description
                                              …
                                              Primary   CCPCH     OP             Primary        Note 1
                                              info                               CCPCH
                                                                                 info
                                                                                 10.3.6.57
                                              PRACH      system   MP             PRACH
                                              information list                   system
                                                                                 information
                                                                                 list
                                                                                 10.3.6.55
                                             …

                                             10.3.6.55 PRACH system information list

                                             8.1.1.6.5 System Information Block type 5 and 5bis

                                             The UE should store all relevant IEs included in this system information
                                             block. The UE shall:
                                             ⁞
                                             1> if the IE "Additional Dynamic Transport Format Information for CCCH" is
                                             included for the selected PRACH:
                                                2> use this transport format for transmission of the CCCH.


                                                         Page 1 of 5
  Case 1:20-cv-22051-JEM Document 1-25 Entered on FLSD Docket 05/15/2020 Page 3 of 6

                                          1> else:
                                            2> use the first instance of the list of transport formats as in the IE "RACH
                                          TFS" for the used RACH received in the IE "PRACH system information list"
                                          when using the CCCH.

                                          3GPP TS 25.301 v 6.6.0

                                          5.3 Layer 2 Services and Functions 5.3.1 MAC Services and Functions
                                          5.3.1 MAC Services and Functions
                                          5.3.1.1 MAC Services to upper layers
                                          5.3.1.1.1 Logical channels
                                          Common Control Channel (CCCH) Bi-directional channel for transmitting
                                          control information between network and UEs. This channel is commonly
                                          used by the UEs having no RRC connection with the network and by the UEs
                                          using common transport channels when accessing a new cell after cell
                                          reselection.
                                          […]

                                          5.3.1.1.2 Mapping between logical channels and transport channels
                                          5.3.1.1.2.1 Mapping in Uplink
                                          In Uplink, the following connections between logical channels and
                                          transport channels exist:
                                          - CCCH can be mapped to RACH;
                                          [..]

                                          3GPP TS 25.211 v 6.10.0

                                          5.2.2 Common uplink physical channels
                                          5.2.2.1 Physical Random Access Channel (PRACH)
                                          The Physical Random Access Channel (PRACH) is used to carry the RACH.

                                           Comment: The UE receives a RRC message with system configuration, and in
                                           particular a TFS to be used to transmit control information on RACH. The UE
                                           transmits control information messages to the network on CCCH, which is
                                           mapped to RACH, carried in the PRACH.
wherein the at least one available 3GPP TS 25.331 v 6.26.0
configuration is physical random access
channel (PRACH) information related to 10.3.6.55 PRACH system information list
a common control channel (CCCH)
logical channel, the information Information                  Need Multi         Type      and Semantics       Version
including additional transport format element                                    reference      description
                                            PRACH      system MP    1         ..
information for the CCCH comprising at information                  <maxPRACH>
least one of a RLC (Radio Link Control) >PARCH info           MP                 PRACH     info
size, a transport block size, or number of                                       (for    RACH)
                                                                                 10.3.6.52
transport blocks.                           >Transport        MP                 Transport
                                           channel identity                     channel
                                                                                identity
                                                                                10.3.5.18
                                           >RACH TFS          MD                Transport       Defauly value is the
                                                                                format    set   value of “RACH TFS”
                                                                                10.3.5.23       for the previous
                                                                                                PRACH in the list
                                                                                                NOTE: The first
                                                                                                occurrence is then
                                                                                                MP).
                                                                                                NOTE: For TDD in this
                                                                                                release there is a
                                                                                                signle TF within the
                                                                                                TACH TFS


                                                       Page 2 of 5
  Case 1:20-cv-22051-JEM Document 1-25 Entered on FLSD Docket 05/15/2020 Page 4 of 6

                                            >Additional RACH    OP                      Additional       FDD only                REL-6
                                            TFS for CCCH                                Dynamic
                                                                                        Transport
                                                                                        Format
                                                                                        Information
                                                                                        for       CCCH
                                                                                        10.3.5.2a


                                           10.3.5.2a Additional Dynamic Transport Format Information for CCCH

                                            Information         Need   Multi    Type and        Semantics description            Version
                                            element                             reference
                                            RLC Size            MP              Integer         Unit is bits                     Rel-6
                                                                                (48..4968)      For FDD, values are restricted
                                                                                                to Integer (48..296 by step of
                                                                                                8, 312..1320 by step of 16,
                                                                                                1384..4968 by step of 64)
                                            Number         of   MP              Integer (1)     NOTE 1                           Rel-6
                                            Transport blocks
US 7580388 – Claim 33                      3GPP Specifications
A mobile communication device for          3GPP TS 25.331 v 6.26.0
transmitting control information to a
network, the mobile communication          10.2 Radio Resource Control messages
device comprising:                         […]
                                           10.2.48.8.8 System Information Block type 5 and 5bis
an RF module configured to receive a       The system information block type 5 contains parameters for the
first message from the network and to      configuration of the common physical channels in the cell. System
transmit a second message to the           information block type 5bis uses the same structure as System information
network, the first message including       block type 5. […]
information indicating at least one
available configuration for transmit        Information         Need    Multi           Type     and     Semantics               Version
ting the second message and the             element                                     reference        description
                                            …
second message including at least a         Primary    CCPCH    OP                      Primary          Note 1
portion of the control information;         info                                        CCPCH
                                                                                        info
                                                                                        10.3.6.57
an antenna configured to receive the        PRACH      system   MP                      PRACH
first message from the network and to       information list                            system
                                                                                        information
transmit the second message to the net                                                  list
work;                                                                                   10.3.6.55
                                           …
a keypad configured to input
information from a user;                   10.3.6.55 PRACH system information list

a storage unit configured to store         10.2 Radio Resource Control messages
information associated with the at least   […]
one available configuration for            10.2.48.8.8 System Information Block type 5 and 5bis
transmitting the second message;           The system information block type 5 contains parameters for the
                                           configuration of the common physical channels in the cell. System
a display configured to convey             information block type 5bis uses the same structure as System information
information to the user; and               block type 5. […]

a processing unit configured to process     Information         Need    Multi           Type     and     Semantics               Version
the first message, select one of the at     element                                     reference        description
                                            …
least one available configuration and       Primary    CCPCH    OP                      Primary          Note 1
transmit the second message utilizing       info                                        CCPCH
the selected configuration,                                                             info
                                                                                        10.3.6.57
                                            PRACH      system   MP                      PRACH
                                            information list                            system
                                                                                        information
                                                                                        list


                                                        Page 3 of 5
  Case 1:20-cv-22051-JEM Document 1-25 Entered on FLSD Docket 05/15/2020 Page 5 of 6

                                                                                    10.3.6.55
                                          …

                                          10.3.6.55 PRACH system information list

                                          8.1.1.6.5 System Information Block type 5 and 5bis

                                          The UE should store all relevant IEs included in this system information
                                          block. The UE shall:
                                          ⁞
                                          1> if the IE "Additional Dynamic Transport Format Information for CCCH" is
                                          included for the selected PRACH:
                                             2> use this transport format for transmission of the CCCH.
                                          1> else:
                                            2> use the first instance of the list of transport formats as in the IE "RACH
                                          TFS" for the used RACH received in the IE "PRACH system information list"
                                          when using the CCCH.

                                          3GPP TS 25.301 v 6.6.0

                                          5.3 Layer 2 Services and Functions 5.3.1 MAC Services and Functions
                                          5.3.1 MAC Services and Functions
                                          5.3.1.1 MAC Services to upper layers
                                          5.3.1.1.1 Logical channels
                                          Common Control Channel (CCCH) Bi-directional channel for transmitting
                                          control information between network and UEs. This channel is commonly
                                          used by the UEs having no RRC connection with the network and by the UEs
                                          using common transport channels when accessing a new cell after cell
                                          reselection.
                                          […]

                                          5.3.1.1.2 Mapping between logical channels and transport channels
                                          5.3.1.1.2.1 Mapping in Uplink
                                          In Uplink, the following connections between logical channels and
                                          transport channels exist:
                                          - CCCH can be mapped to RACH;
                                          [..]

                                          3GPP TS 25.211 v 6.10.0

                                          5.2.2 Common uplink physical channels
                                          5.2.2.1 Physical Random Access Channel (PRACH)
                                          The Physical Random Access Channel (PRACH) is used to carry the RACH.

                                          Comment: The UE receives a RRC message with system configuration, and in
                                          particular a TFS to be used to transmit control information on RACH. The UE
                                          transmits control information messages to the network on CCCH, which is
                                          mapped to RACH, carried in the PRACH.
wherein the at least one available        3GPP TS 25.331 v 6.26.0
configuration is physical random access
channel (PRACH) information related to    10.3.6.55 PRACH system information list
a common control channel (CCCH)
logical channel, the information           Information         Need   Multi         Type     and   Semantics     Version
including additional transport format      element                                  reference      description
                                           PRACH      system   MP     1        ..
information for the CCCH comprising at     information                <maxPRACH>



                                                      Page 4 of 5
  Case 1:20-cv-22051-JEM Document 1-25 Entered on FLSD Docket 05/15/2020 Page 6 of 6

least one of a RLC (Radio Link Control)    >PARCH info         MP                      PRACH      info
                                                                                       (for     RACH)
size, a transport block size, or number                                                10.3.6.52
of transport blocks.                       >Transport          MP                      Transport
                                           channel identity                            channel
                                                                                       identity
                                                                                       10.3.5.18
                                           >RACH TFS           MD                      Transport         Defauly value is the
                                                                                       format      set   value of “RACH TFS”
                                                                                       10.3.5.23         for the previous
                                                                                                         PRACH in the list
                                                                                                         NOTE: The first
                                                                                                         occurrence is then
                                                                                                         MP).
                                                                                                         NOTE: For TDD in this
                                                                                                         release there is a
                                                                                                         signle TF within the
                                                                                                         TACH TFS
                                           >Additional RACH    OP                      Additional        FDD only                REL-6
                                           TFS for CCCH                                Dynamic
                                                                                       Transport
                                                                                       Format
                                                                                       Information
                                                                                       for       CCCH
                                                                                       10.3.5.2a


                                          10.3.5.2a Additional Dynamic Transport Format Information for CCCH

                                           Information         Need    Multi   Type and        Semantics description             Version
                                           element                             reference
                                           RLC Size            MP              Integer         Unit is bits                      Rel-6
                                                                               (48..4968)      For FDD, values are restricted
                                                                                               to Integer (48..296 by step of
                                                                                               8, 312..1320 by step of 16,
                                                                                               1384..4968 by step of 64)
                                           Number         of   MP              Integer (1)     NOTE 1                            Rel-6
                                           Transport blocks




                                                         Page 5 of 5
